DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-2, 11 based on the Response filed on 06/20/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 15 is cancelled.  Claims 1-14 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the microcapsules are located the interval” in claims 1, 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 11 amended with the features:
a plurality of thin film transistor substrates located on the support element and adjacent to each other, wherein an interval is located between two of the adjacent thin film transistor substrates; 
the display medium layer comprises a plurality of microcapsules, and the microcapsules are located above the thin film transistor substrates and the interval…

The instant specification discloses

[0003]… For example, a cutting tolerance of a thin film transistor (TFT) substrate, an interval (safety tolerance) between an upper protection sheet and the thin film transistor substrate, and an interval (safety tolerance) between a front panel laminate and the thin film transistor. These tolerances would accumulate to cause the joint of the tiling display device too big, affecting vision effect.

[0006] According to one embodiment of the present disclosure, an interval between the two adjacent thin film transistor substrates is in a range from 10 μm to 200 μm.

[0021]… a limitation of an interval (safety tolerance) between an edge of the front panel laminate and an edge of the thin film transistor substrates can be eliminated, and a limitation of an interval (safety tolerance) between an edge of the protection sheet and the edge of the thin film transistor substrates can be also eliminated. Only an interval (cutting tolerance) between the thin film transistor substrates would affect the size of the joining site, thereby significantly reducing the effect on vision…

[0034] ….a limitation of an interval (safety tolerance) between an edge of the protection sheet and the edge of the thin film transistor substrate can be also eliminated, without being worried about that two adjacent front panel laminates or two adjacent protection sheets in a traditional tiling display device are rubbed, impacted, or overlapped with each other so as to need to purposely separate to further affect vision effect.
[0035]…As a result, only an interval d (cutting tolerance) between the thin film transistor substrates 120a, 120b in the tiling display device 100 would affect a size of a joining site, thereby significantly reducing the effect on vision. Furthermore, since only the thin film transistor substrates 120a, 120b are spliced in the tiling display device 100 in actual, and the front panel laminate 130 and the protect sheet 140 are above and cover the joining site, the effect on the vision can be further improved.
[0036] The tiling display device 100 of the present disclosure can be improved to have an invisible joining site to human eye. In the present embodiment, the interval d between two adjacent thin film transistor substrates 120a, 120b may be in a range from 10 μm to 200 μm. When the interval d is reduced to an interval under 50 μm, an invisible joining site to human eye is achieved.
[0039]…The display medium layer 136 includes a plurality of microcapsules 137, and each microcapsule 137 has a plurality of charged particles therein, such as black particles and white particles, but the present disclosure is not limited in this regard.
[0041]... The interval d may be in a range from 10 μm to 200 μm. When the interval d is reduced to an interval under 50 μm, an invisible joining site to human eye is achieved. Furthermore, the thin film transistor substrates 120a, 120b, 120c, 120d, 120e, 120f respectively include active regions 123a, 123b, 123c, 123d, 123e, 123f capable of displaying a larger spliced image than that of FIG. 4.

[0046]... For example, the support element 110 and the thin film transistor substrates 120a, 120b are adhered by an optical transparent adhesive or a double-side adhesive of the adhesive layer 150. In the step S1, in order to further reduce the interval d of FIG. 2, the thin film transistor substrates 120a, 120b may be precisely disposed on the support element 110 by a mask alignment mark.

The amended features of “an interval is located between two of the adjacent thin film transistor substrates” disclosed in the paragraphs [0003], [0006], [0021], [0034]- [0036], [0041] and [0046] of the specification.  

However, the amended features of “the microcapsules are located above the thin film transistor substrates and the interval”, which mean “the microcapsules are located the interval”, which does not disclose in the paragraphs [0003], [0006], [0021], [0034]- [0036], [0039], [0041] and [0046] of the specification.  

In order to reject with prior art, the amended features in claims 1, 11 interpret as “the microcapsules located in the interval (safety tolerance) or gap between the protection sheet or front panel laminate and the thin film transistor substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) in view of Yu et al. (US 20180095309).

    PNG
    media_image1.png
    293
    543
    media_image1.png
    Greyscale

Regard to claim 1, Liu et al. disclose a tiling display device, comprising: 
a support element 3; 
a plurality of thin film transistor substrates 2 located on the support element and adjacent to each other; 
a front panel [a display front panel 1] laminate located on the thin film transistor substrates 2 and comprising a light transmissive film 111, 
a transparent conductive layer 115, and 
a display medium layer 113, wherein 
the transparent conductive layer 115 is located on a bottom surface of the light transmissive film 12, and 
the display medium layer 113 is located between the transparent conductive layer 115 and the thin film transistor substrates 2; and 
a protection sheet 4 located on a surface of the front panel 111 laminate facing away from the thin film transistor substrates 2.  
Regard to claim 11, Liu et al. disclose a manufacturing method of a tiling display device, comprising: 
disposing a plurality of thin film transistor substrates 2 on a support element 3, such that the film transistor substrates adjacent to each other; 
disposing a front panel [a display front panel 1] laminate on the thin film transistor substrates 2, wherein 
a transparent conductive layer of 115 the front panel laminate is on a bottom surface of a light transmissive film 111 of the front panel laminate,  
a display medium layer 113 of the front panel laminate is between the transparent conductive layer 115 and the thin film transistor substrates 2; 
disposing a protection sheet 12 on a top surface of the front panel laminate. 

However, Liu et al. fail to disclose the tiling display device or the manufacturing method of the tiling display device, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium layer comprises a plurality of microcapsules, and the microcapsules are located above the thin film transistor substrates and the interval.

    PNG
    media_image2.png
    238
    712
    media_image2.png
    Greyscale

Yu et al. teach the tiling display device or the manufacturing method of the tiling display device, wherein an interval [a gap G1] is located between two of the adjacent thin film transistor substrates [driving substrates 200 include a thin film transistor (TFT) array structure 210 and a carrier 220]; the display medium layer [a display medium layer 310a] comprises a plurality of microcapsules 312a, and the microcapsules 312a are located above the thin film transistor 200 substrates and the interval.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu disclosed, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium layer comprises a plurality of microcapsules, and the microcapsules are located above the thin film transistor substrates and the interval for preventing seams thereof from being perceived by the user [0005], providing monochromatic images [0028], for reducing perceivability of either seam of the FPLs 300a or seam of the driving substrates 200 to naked eyes as Yu et al. taught.

    PNG
    media_image3.png
    147
    773
    media_image3.png
    Greyscale

Regard to claim 12, Liu et al. disclose the manufacturing method further comprising: 
forming a plurality of cutting zones along edges of a plurality of active regions of a mother thin film transistor substrate [a substrate 211 is chosen, wherein multi-disc thin film transistor (TFT) array 212 is prepared on substrate 211 as Fig. 3 shown], wherein the cutting zones (see Fig. 3) are respectively located outside the active regions; and 
cutting the mother thin film transistor substrate along the cutting zones to form the thin film transistor substrates.  

Regard to claim 13, Liu et al. disclose the manufacturing method, wherein the cutting zones of the mother thin film transistor substrate are cut by laser cutting.  

2.	Claims 1, 3-4, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (KR 100257815) in view of 

    PNG
    media_image4.png
    142
    803
    media_image4.png
    Greyscale

Regard to claim 1, Ryu discloses a tiling display device, comprising: 
a support element [an active panel support substrate 195]; 
a plurality of thin film transistor substrates [a second substrate 1b in the active panel 5 or 105, a pixel electrode 47 is formed on the second transparent substrate 1b along the positions of pixels designed in a matrix manner; a thin film transistor 19 which is a switch element for applying an electric field signal to the pixel electrode 47. The color filter panel 3 and the active panel 5 are bonded together by the seal 81, and the liquid crystal panel 89 formed by inserting the liquid crystal 61 layer therebetween is supported by a conventional substrate] located on the support element and adjacent to each other; 
a front panel [a color filter panel 3 or 103 comprising first substrate 1a] laminate located on the thin film transistor substrates and comprising a light transmissive film [the first substrate 1a in the color filter panel 3 or 103], 
a transparent conductive layer [a common electrode 51 is inherently transparent], and 
a display medium layer [a liquid crystal 61], wherein 
the transparent conductive layer 51 is located on a bottom surface of the light transmissive film [the first substrate 1a in the color filter panel 3 or 103],  
the display medium layer is located between the transparent conductive layer 51 and the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105]; and 
a protection sheet [Kalpa filter panel support substrate 193] located on a surface of the front panel laminate facing away from the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105].  

Regard to claim 11, Ryu discloses a manufacturing method of a tiling display device, comprising: 
disposing a plurality of thin film transistor substrates [a second substrate 1b in the active panel 5 or 105] on a support element [an active panel support substrate 195], such that the film transistor substrates adjacent to each other; 
disposing a front panel [a color filter panel 3 or 103 comprising first substrate 1a] laminate on the thin film transistor substrates, wherein 
a transparent conductive layer [a common electrode 51 is inherently transparent] of the front panel [a color filter panel 3 or 103 comprising first substrate 1a] laminate is on a bottom surface of a light transmissive film of the front panel laminate, and 
a display medium layer [a liquid crystal 61] of the front panel laminate is between the transparent conductive layer and the thin film transistor substrates; and 
disposing a protection sheet [Kalpa filter panel support substrate 193] on a top surface of the front panel laminate.

However, Ryu fails to disclose the tiling display device or the manufacturing method of the tiling display device, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium layer comprises a plurality of microcapsules, and the microcapsules are located above the thin film transistor substrates and the interval.

    PNG
    media_image2.png
    238
    712
    media_image2.png
    Greyscale

Yu et al. teach the tiling display device or the manufacturing method of the tiling display device, wherein an interval [a gap G1] is located between two of the adjacent thin film transistor substrates [driving substrates 200 include a thin film transistor (TFT) array structure 210 and a carrier 220]; the display medium layer [a display medium layer 310a] comprises a plurality of microcapsules 312a, and the microcapsules 312a are located above the thin film transistor 200 substrates and the interval.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Ryu disclosed, wherein an interval is located between two of the adjacent thin film transistor substrates; the display medium layer comprises a plurality of microcapsules, and the microcapsules are located above the thin film transistor substrates and the interval for preventing seams thereof from being perceived by the user [0005], providing monochromatic images [0028], for reducing perceivability of either seam of the FPLs 300a or seam of the driving substrates 200 to naked eyes as Yu et al. taught.
Regard to claims 3-4, Ryu discloses the tiling display device further comprising: an adhesive layer located between the thin film transistor substrates and the support element, wherein the adhesive layer is an optical clear adhesive or a double-side adhesive [The most commonly used method is to attach a liquid crystal panel and a support substrate using an adhesive, since both surfaces of the polarizers 199a and 199b are attached to the liquid crystal panel 189 and the support substrates 193 and 195, it is preferable to use a product coated with an adhesive material on both surfaces. First, the adhesive material to be used is a transparent material whose refractive index is almost the same as that of the glass material used for the substrate, and the adhesive force and the curing process should be similar to those of the liquid crystal panel manufacturing process. Second, a method of applying the adhesive material to a wide area and even thickness should be developed. Third, the degree may vary depending on the method of applying the cured resin, which is an adhesive, but the adhesive may be pushed out between the liquid crystal panel and the support substrate in the process of pressing to contaminate the pad portion].

Regard to claim 6, Ryu discloses the tiling display device, wherein the support element is made of a material comprising glass, acrylic, carbon fiber, graphene or metal [when manufacturing a large screen liquid crystal display device in an economical manner, several small liquid crystal panels are manufactured by side tiling on a large glass substrate corresponding to the final group size defined as a support substrate (or back panel)].  

Regard to claim 7, Ryu discloses the tiling display device, wherein an area of the support element [an active panel support substrate 195] is greater than a total area of the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105].  
Regard to claim 8, Ryu discloses the tiling display device, wherein a total area of the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105] is greater than an area of the protection sheet [Kalpa filter panel support substrate 193], and the area of the protection sheet [Kalpa filter panel support substrate 193] is greater than an area of the front panel laminate [a color filter panel 3 or 103 comprising first substrate 1a].  

Regard to claim 9, Ryu discloses the tiling display device, wherein an edge of each of thin film transistor substrates comprises a connection zone [pad portions 15 and 25 as Fig. 3 shown], and the connection zones are adjacent to each other.  

Regard to claim 10, Ryu discloses the tiling display device, wherein an extension direction of the thin film transistor substrates [a second substrate 1b in the active panel 5 or 105] is parallel to an extension direction of the connection zones [pad portions 15 and 25 as Fig. 3 shown].  

Regard to claim 14, Ryu discloses the manufacturing method, wherein the thin film transistor substrates are disposed on the support element by adhesion [The most commonly used method is to attach a liquid crystal panel and a support substrate using an adhesive, since both surfaces of the polarizers 199a and 199b are attached to the liquid crystal panel 189 and the support substrates 193 and 195, it is preferable to use a product coated with an adhesive material on both surfaces. First, the adhesive material to be used is a transparent material whose refractive index is almost the same as that of the glass material used for the substrate, and the adhesive force and the curing process should be similar to those of the liquid crystal panel manufacturing process. Second, a method of applying the adhesive material to a wide area and even thickness should be developed. Third, the degree may vary depending on the method of applying the cured resin, which is an adhesive, but the adhesive may be pushed out between the liquid crystal panel and the support substrate in the process of pressing to contaminate the pad portion].  

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [or Ryu (KR 100257815)] in view of Yu et al. (US 20180095309) applied to claims 1 and 11 in further view of An et al. (US 5851411).

Liu or Ryu fails to disclose the tiling display device, wherein the interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm.  

An et al. teach the tiling display device, wherein an interval [the horizontal (Dh) and vertical (Dv) tiling gaps] between the two adjacent thin film transistor substrates [LCD panels are tiled so that the horizontal tiling gap (Dh) can be 50µm] is in a range from 10 µm to 200 µm for reducing defects resulting from tiling many small panels, and a problem in making the characteristics of each panel identical [col. 2 lines 58-68].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Ryu disclosed, wherein an interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm for reducing defects resulting from tiling many small panels, and a problem in making the characteristics of each panel identical [col. 2 lines 58-68] as An taught.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [Ryu (KR 100257815)] in view of Yu et al. (US 20180095309) applied to claims 1 and 11 in further view of Gates et al. (US 20170075186).

Liu or Ryu fails to disclose the tiling display device, wherein the support element is a flexible substrate.  

    PNG
    media_image5.png
    193
    815
    media_image5.png
    Greyscale

Regard to claim 5, Gates teach a flexible large area display system (FLAD) comprising a protective sheet 810, which serves to protect the display units 802 from mechanical damage and a flexible substrate and a plurality of flexible electro-optic display units attached to the flexible substrate [the cover sheet 812 and the adhesive layer 814 are all optional components of the FLAD].  The flexible substrate 804 made of flexible materials considers as the support element.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Ryu disclosed, wherein the support element is a flexible substrate (claim 5) for manufactured a low-cost light-weight large area flexible display systems can be by laminating multiple smaller flexible display units to a flexible sheet [0121] as Gates taught; wherein the thin film transistor substrates are disposed on the support element by a mask alignment mark (claim 15) for providing masking inserts between the display units [0124] as Gates taught.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103797531 or WO2014036736 as Chinese Office Action provided on 10/21/2021) [or Ryu (KR 100257815)] in view of Yu et al. (US 20180095309) applied to claims 1 and 11 in further view of Krusius et al. (US 20020001051).

Liu or Ryu fails to disclose the features 2.

    PNG
    media_image6.png
    101
    454
    media_image6.png
    Greyscale

Regard to claim 2, Krusius et al. teach the tiling display device, wherein an interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm [masks (light shields) 1000 can be used to hide seams 236 between the µD tiles 304, the mask line widths will be on the order of 1-10 µm [0072]. The mask line widths are obviously equal to seam width 236 (see Fig. 10), which considers as an interval between the two adjacent thin film transistor substrates].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the tiling display device as Liu or Ryu disclosed, wherein an interval between the two adjacent thin film transistor substrates is in a range from 10 µm to 200 µm (claim 2) and wherein the thin film transistor substrates are disposed on the support element by a mask alignment mark (claim 15) for introducing non-uniformities into the tiled mirror array [0074] as Krusius et al. taught.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871